PER CURIAM.
Motion for an appeal from the Perry Circuit Court in consolidated actions which stem from a collision involving two motor vehicles.
We are affirming the judgment entered in favor of the appellee, Norma Lee Smith, for $1,862.19, and the judgment in favor of appellee, Lois Campbell, for $216, because there was sufficient evidence to submit the cases to the jury, and because we find no error prejudicial to the appellant’s substantial rights.
Wherefore, the motion for an appeal is overruled and each judgment stands affirmed.